Citation Nr: 1541889	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to March 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  VA will notify the appellant if additional action is required on his part.


REMAND

The Veteran claims that service connection is warranted for heart disease, specifically arrhythmia.  Review of the record shows that during service, in April 1969, an electrocardiogram (EKG) study included a finding of tachycardia of unknown etiology.  On subsequent cardiac evaluation, in June 1969 it was noted that he was placed under observation for suspected cardiac disease, no disease found.  The Veteran's medical records were evaluated by a VA examiner in August 2013 at which time the June 1969 normal findings were reported, but the examiner did not mention the April 1969 abnormal EKG study.  As such, the examination is inadequate for rating purposes and an additional examination is warranted.  

The Board has also noted that there is no evidence that the Veteran was afforded a specific notification letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) for his claim of service connection for heart disease.  This should be accomplished prior to readudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2015) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  Following completion of the above, the AOJ should arrange for the Veteran's medical records to be reviewed by the examiner who provided the August 2013 medical opinion.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any heart disorder is of service onset or otherwise related to service.  The examiner should specifically comment on the abnormal findings noted in the April 1969 EKG and how they may relate to tachycardia noted in 2010.  If the examiner who provided the August 2013 opinion is not available, the Veteran's medical records should be referred to another VA examiner who should be requested to provide the requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

